Opinión concurrente del
Juez Asociado Sr. Santana Becerra.
Convengo en que no es necesario resolver el recurso de hábeas corpus en sus méritos. Llego a esa conclusión por las *1022razones que a continuación expongo para lo cual me es preciso señalar ciertos hechos.
La peticionaria Leonides Díaz Díaz levantó en este recurso de hábeas corpus la nulidad e inexistencia legal de la Ley núm. 53 de 10 de junio de 1948 — 33 L.P.R.A., see. 1471,— bajo la cual fue condenada a reclusión de dos a diez años de presidio. En 21 de mayo de 1956 expedimos el auto. El 12 de junio de 1956 se celebró la vista y las partes fueron oídas. El 10 de julio de 1957 la peticionaria solicitó que se le fijara fianza para permanecer en libertad mientras se resolvía el caso y oído el fiscal, quien se opuso por escrito, en 18 de julio de 1957 se expidió mandamiento poniendo a la peticionaria en libertad provisional mediante la prestación de una fianza, hasta tanto se resolviera el caso en los méritos. La fianza según fue aprobada por el Tribunal respondía, por toda obli-gación, de que la peticionaria comparecería ante el Tribunal y que en todo tiempo acataría las órdenes y providencias lega-les que se dictaren y comparecería al pronunciamiento de la sentencia y se sometería al cumplimiento de la misma, ya fuere dictada en primera instancia o en grado de apelación. Aparte de la obligación antes expresada, la peticionaria, como cuestión de hecho, quedó provisionalmente en el goce y disfrute de plena libertad sin restricción otra alguna. El 23 de diciembre de 1957 el Tribunal, por propia iniciativa, dictó la siguiente resolución:
“Se ordena a la parte demandada el envío al Secretario de este Tribunal de copia certificada del indulto concedido a la peti-cionaria por el Honorable Gobernador de Puerto Rico. Se le concede a las partes un término de treinta días a partir de hoy para radicar alegatos complementarios en que se discuta la natu-raleza del indulto y los efectos, si algunos, de dicho indulto sobre las cuestiones planteadas y la disposición final de este caso.”
En cumplimiento de la anterior resolución ambas partes expusieron sus respectivas posiciones. La peticionaria in-formó el hecho de haber sido notificada a través de dos comu-nicaciones de un indulto concedídole por el Gobernador, Hon. *1023Luis Muñoz Marín, en 19 de julio de 1957; la primera dirigida a la Escuela Industrial de Mujeres por conducto de la Directora, fechada en 24 de julio de 1957 y la segunda, fechada en 29 de julio, dirigida por la Directora a la peticio-naria al Barrio Santana de Arecibo. No obstante, sostiene ante nos que el indulto no afecta legalmente las cuestiones planteadas ni la disposición final del recurso de hábeas corpus porque dicho indulto no tiene validez alguna sin su aceptación, y por lo tanto no puede convertir en académico el caso. Nos dice entonces que no acepta el indulto porque ello implicaría que fue culpable del delito por el cual se le sentenció, culpabi-lidad que nunca aceptó ni ahora aceptaría, razón por la cual la no aceptación del indulto constituye para ella un problema de conciencia y de dignidad humana. Que de obligársele a aceptarlo, convirtiéndole en académico el recurso de hábeas corpus, ello constituiría la violación de derechos constituciona-les garantizados por la Constitución del Estado Libre Aso-ciado, entre ellos una violación a la libertad de pensamiento y de conciencia. Finalmente expone que el indulto no protege sus derechos ya que éste no borra el antecedente penal del delito por el cual fue sentenciada, lo que ocurriría si se anula Ja sentencia mediante el hábeas corpus pendiente.
Por otra parte, el Fiscal asume la posición, citando del caso de Pueblo v. Albizu, 77 D.P.R. 888 y a Emanuelli v. Tribunal, 74 D.P.R. 541, que el indulto borra para siempre la convicción del delito cometido quedando de ahí en adelante el indultado tan limpio de ella como si nunca hubiera sido con-victo ; que la acusada goza ahora de plena libertad en virtud del indulto otorgado en forma total e incondicional; que el efecto del indulto es eliminar la causa y con ella cualquier fianza prestada por la peticionaria, y que si la peticionaria se ampara en dicho indulto para disfrutar de la libertad que el mismo le concede lo ha aceptado, pues siendo legal su encar-celación no procede alegar coacción por este motivo, al aceptar el mismo. Arguye finalmente que estando libre la peticio-naria y no estando restringida de su libertad, no hay utilidad *1024práctica alguna en la solución del recurso. El Fiscal nos cita autoridades nuestras y de otras cortes,—entre ellas el caso de In re Callicot, 4 Fed. Cases 1075, (1870), en que se trataba de un recurso de hábeas corpus en donde medió un indulto,— sobre el histórico principio de que no procede el recurso cuando la persona no se halla real y efectivamente restringida de su libertad; y como se dijo en López v. Corte, 40 D.P.R. 499, que histórica y esencialmente el hábeas corpus es para obtener la libertad de una persona que está bajo custodia.
La cuestión surgida en este caso dado los hechos del mismo, no se circunscribe al principio clásico conocido de que no pro-cede expedir o resolver un recurso de hábeas corpus cuando la persona no tiene restricción alguna de su libertad, salvo en los casos, por supuesto, en que se le pone bajo fianza. Una vez que tomamos a nuestro cargo el derecho de la peticionaria a su libertad y expedimos el auto mientras se hallaba bajo custodia, decretando más tarde que quedara libre hasta que hiciéramos la determinación de su derecho, desapareció toda consideración en cuanto a la necesidad de una restricción fí-sica para que proceda resolverle el recurso. El problema que se crea en torno al principio antes expuesto que no ocurre en nuestras decisiones anteriores ni en las citas que somete el Fiscal, inclusive el caso de Callicot, supra,(1) es que al consi-derarse aquí si procede o no resolver el caso en sus méritos por la ausencia de una restricción de la libertad no es posible determinar en cuanto a los hechos concierne, si la peticionaria está libre de restricción por razón del mandamiento de este Tribunal de 18 de julio de 1957 y la fianza, o si lo está porque disfruta del indulto que se le otorgó. El Fiscal parece asumir que la peticionaria se ampara en el indulto para disfrutar de su libertad y lo ha aceptado. Pero el récord no justifica tal deducción no sólo por la posición de la peticionaria rechazando el mismo sino porque tampoco revela hechos que permitan *1025inferir una aceptación implícita. Por otra parte, la concesión del indulto no produjo de hecho la ausencia de restricción en que se encuentra la peticionaria. En las anteriores circuns-tancias la controversia sobre si este caso se nos ha convertido o no en académico nos sitúa frente a un problema escueto de derecho, — y no de hecho a base del otorgamiento material del perdón, — que se resuelve por el efecto legal del perdón sobre el estado de libertad en que se hallaba la peticionaria al serle notificado. Por ese efecto legal el estado de libertad de hecho únicamente de la peticionaria, provisional y sujeto a termina-ción, se- convirtió en un estado de libertad de derecho, perma-nente e irrevocable. No habría razón para fallar el recurso en lo que a la libertad final de la peticionaria concierne, que es lo único pertinente en procedimientos de esta naturaleza, y una sentencia del Tribunal no podría concederle una libertad más permanente o más absolúta.
No termina aquí el problema, ya que la peticionaria ha puesto en controversia en este procedimiento la validez del perdón como cuestión de derecho por falta del requisito de la aceptación, y le niega cualquier efecto legal. Sin lugar a dudas su planteamiento descansa en autoridades de peso. Véanse por ejemplo: United States v. Wilson, 8 L. ed. 640, 7 Peters, 32 U. S. 149; Burdick v. United States, 236 U. S. 79; Ex parte Prout, (Idaho) 86 Pac. 275, 277; Weigel v. McCloskey, (Ark.) 166 S. W. 944; Chapman v. Scott, 10 F.2d 156; 10 F.2d 690 (C. A. 2),cert. den. 270 U. S. 657; Carpenter v. Lord, (Oregon) 171 Pac. 577, 580; People v. Frost, (N. Y.) 117 N.Y.S. 524, 528; Anotación, 52 A.L.R. 835; Fordham L. Rev., Vol. 6 pág. 255-269; 26 Colum. L. Rev. 624; Cf. Biddle v. Perovich, 274 U. S. 480.
No intento extenderme en una discusión dilatada de la cuestión que se suscita, por cierto muy discutida. Este Tribunal ha hecho pronunciamientos sobre los efectos de un in-dulto incondicional y absoluto para la persona indultada que a mi juicio hacen innecesaria una tal discusión. El primer pronunciamiento sobre el requisito de la aceptación del perdón *1026ejecutivo bajo la Constitución federal nos 3o ofrece en 1833 el Juez Presidente Marshall en el caso de United States v. Wilson, supra. Quizás sea conveniente señalar a los fines y en medio de qué planteamientos legales el pronunciamiento tuvo lugar, si se considera que en el mismo ha descansado toda una línea de decisiones. Según los hechos Wilson fue acusado de varios delitos a los cuales hizo alegación de inocencia y convicto en uno de ellos se le sentenció a muerte. Luego retiró en todos la alegación de inocencia y alegó ser culpable. Pendiente la ejecución el Presidente Jackson le concedió un perdón del delito por el cual se le sentenció a morir, con la mención expresa de que no era extensivo a ninguna otra sen-tencia que se le impusiera en cualquier otro caso pendiente en que estuviera acusado. Meses después el Fiscal pidió que dictaran sentencia a Wilson pero la corte quiso indagar sobre cierto perdón que entendía se le había concedido después de haber sido convicto de esta acusación. El Fiscal levantó el punto de que el acusado no podía beneficiarse del perdón sin haber traído el mismo al conocimiento judicial mediante ale-gación, moción o de cualquier otra manera. Los jueces se dividieron sobre el particular y certificaron el asunto al Tribunal Supremo. Dijo el Juez Marshall: [7 Peters 159]
“Si el [perdón] podía probarse sin ser alegado es sustancial-mente la misma cuestión que la presentada en el segundo punto, que es, ‘que el prisionero no podía, bajo esta convicción, obtener ventaja del perdón sin traer el mismo judicialmente a la corte mediante alegación, moción o de otra manera.’
“La Constitución concede al Presidente, en términos gene-rales, ‘el poder de conceder suspensiones de sentencias y perdones por delitos contra los Estados Unidos.’
“Conforme este poder se había ejercido desde tiempo inme-morial por el ejecutivo de esa nación cuyo idioma es nuestro idioma, y con cuyas instituciones judiciales las nuestras guardan estrecha semejanza; nosotros adoptamos sus principios respecto a la acción y efecto de un perdón, y buscamos en sus libros las normas sobre la manera en que debe ser usado por la persona que desea valerse del mismo.
*1027“Un perdón es un acto de gracia, procedente del poder encar-gado de hacer cumplir las leyes, que exime al individuo a quien se le otorga del castigo que la ley impone por un crimen que él ha cometido. Es el acto particular, aunque oficial, del primer magistrado, comunicado al individuo para cuyo beneficio se ha intentado, y no notificado oficialmente a la corte. Es parte constitutiva del sistema judicial el que el juez ve sólo con ojos judiciales, que no sabe de nada, respecto a cualquier caso en particular, de lo cual no es judicialmente informado. Un docu-mento privado que no se le comunica, cualquiera que pueda ser su naturaleza, sea un perdón o descargo, es totalmente descono-cido y no puede actuarse sobre él. La relajación que se intro-duciría en los procedimientos judiciales resultaría fatal a los grandes principios de justicia, si el juez pudiera tomar conoci-miento sobre hechos no traídos en forma regular a la causa. Tal proceder, en casos corrientes, subvertiría los mejores principios establecidos, y trastornaría aquellas reglas asentadas por la sabi-duría de los tiempos.
“¿Existe algo peculiar en un perdón que obliga a distinguirlo en este respecto de otros hechos?
“No conocemos principio legal alguno que sostenga tal distinción.
“Un perdón es un instrumento [deed], para la validez del cual la entrega es indispensable, y la entrega no está completa sin aceptación. Puede a la sazón ser rechazado por la persona a quien se le ofrece; y si fuere rechazado, no hemos descubierto poder en una corte para imponérselo.” (Énfasis adicionado.)
Citando autoridades inglesas, todas en cuanto a que un perdón debe ser alegado, concluyó Marshall que no habiéndose traído el perdón judicialmente ante la corte inferior mediante alega-ción, moción o en otra forma, el mismo no podía ser de cono-cimiento de los jueces. En el pronunciamiento enfatizado por mí que se repite una y otra vez en numerosas decisiones, descansa la doctrina, a veces raciocinada de distintas maneras, de que la aceptación del perdón constituye un elemento intrín-seco del mismo necesario para su validez y efecto legal, si bien es curioso notar que el caso de Wilson no presentaba, ni de hecho se resolvió en él semejante proposición. Como cuestión de realidad en ese caso el perdón se había aceptado. Tampoco *1028dicha contención se presentó o fue resuelta, en esos términos, én el caso de Callicot.
Fue en Burdick v. United States, supra, (1915) donde efectivamente se decidió en términos inequívocos como una proposición de derecho que un perdón no aceptado, aun cuando fuera incondicional y absoluto, carece de validez y no produce efecto legal alguno. El Tribunal descansó enteramente en el pronunciamiento de Marshall, — el acto particular del ejecu-tivo que requiere la entrega y aceptación del perdón, — si bien se expandió el concepto de la aceptación más allá de lo que surge del propio pronunciamiento. (2)
Doce años después, en 1927, se resolvió el caso de Biddle v. Perovich, supra, en donde se había conmutado por el Presi-dente una pena capital por otra de reclusión perpetua. (3) Ex-poniendo la contención del Procurador General de que en ningún caso la aceptación de un perdón incondicional era necesaria y que nunca se había considerado necesaria antes de Burdick; que los casos ingleses giraban en torno a la necesidad *1029de que el perdón se alegara, pero que cuando se traía al conoci-miento de la Corte “y aún así el acusado alegaba inocencia y renunciaba al perdón, no sería colgado”, (cita inglesa de Jenkins, 129, Third Century, Case 62), expresó el Juez Holmes hablando por un Tribunal unánime:
“No nos iremos a la historia, pero diremos una palabra acerca del principio de los perdones en la ley de los Estados Unidos. Un perdón en nuestros días no es un acto de gracia particular proveniente de un individuo que resulta poseer poder. Es parte del designio constitucional. Cuando se concede, es la determi-nación de la autoridad final de que el bien público queda mejor servido infligiendo menos de lo que la sentencia fijó. (Cita.) De la misma manera que el castigo original sería impuesto sin consideración al consentimiento del prisionero y a despecho de su voluntad, le hubiera a él gustado o no, el bienestar público, no su consentimiento, determina lo que deberá hacerse.”
. Preferiría creer más bien, junto al Juez Holmes, que el poder de gracia ejecutiva de nuestro Primer Magistrado es función de la soberanía del pueblo confiada a él, bajo la estruc-turación constitucional que adoptamos, como una prerrogativa de su alto cargo que ejerce sin dictados extraños de clase alguna; y cuando la ha ejercido, lleva la determinación, según apunta Holmes, de que el interés público ha sido así mejor ser-vido. Constitución, Artículo I, Secciones 1, 2; Artículo IV, Sección 4. Siendo una función del poder público en interés general la que lleva a cabo el Ejecutivo bajo el plan constitu-cional y no su particular gestión, me inclino a creer que debe-ría estar fuera de toda consideración la aceptación o no de un indulto absoluto, que no impone condición alguna a aceptar o a ser cumplida por el indultado a cambio del mismo, como requisito de su validez y efecto legal.
Pero aún queda un punto, acaso el más sensible. Sostiene la peticionaria, siguiendo una línea de autoridades, que el indulto no borra la culpabilidad, que el aceptarlo voluntaria-mente implica la aceptación de una culpa que ella rechaza, y que en esas circunstancias imponérselo contra su voluntad es *1030coaccionar su conciencia. Las decisiones demuestran que, aparte de la descripción de Marshall, ésta ha sido práctica-mente la otra consideración detrás de la teoría de la aceptación del indulto aun cuando fuere incondicional, para el efecto del mismo. Se ha dicho que imponer un perdón obligaría a la persona a aceptar una culpabilidad aun cuando fuera inocente. Como expresó el Tribunal Supremo en el caso de Burdick, supra, “Las circunstancias pueden ser que se traiga la ino-cencia bajo las penalidades de la ley. Si así se trajere, el librarse reconociendo la culpa implícita en la aceptación de un perdón puede ser rehusado, — prefiriendo ser la víctima de la ley antes que su admitido violador, — prefiriendo la muerte aun a una tal evidente ignominia. Este, al menos teórica-mente, es un derecho y un derecho con frecuencia se prueba mejor en sus extremos. ‘Puede suponerse’, dijo la corte en United States v. Wilson (pág. 161), ‘que ningún ser conde-nado a muerte rechazaría un perdón; pero la norma debe ser la misma en casos capitales y en menos graves.’ ”
Existen dos líneas de autoridades en abierto conflicto, las que sostienen que el perdón sólo alcanza el castigo, librando al indultado del cumplimiento de la sentencia y de los efectos legales de la misma, y otras sosteniendo que también alcanza la culpabilidad borrando todo vestigio de la comisión de un delito. En Emanuelli v. Tribunal de Distrito, 74 D.P.R. 541, 548, nos pronunciamos a tono con una de esas líneas de cri-terio y dijimos:
“El indulto borra para siempre la convicción del delito come-tido, quedando de ahí en adelante el indultado tan limpio de ella como si nunca hubiera sido convicto.”
Véase: Downs v. Porrata, 76 D.P.R. 611. A tenor con el con-cepto que tengo de la función de la gracia ejecutiva bajo nues-tra Constitución, que no requeriría la aceptación de un perdón total sin condiciones, me adhiero igualmente al anterior pro-nunciamiento que a mi juicio debe continuar siendo la norma en esta jurisdicción como lo es en muchas otras. Cf: Com*1031monwealth v. Cain (Pa.), 28 A.2d 897, Diehl v. Rodgers (Pa.), 32 Atl. 424; Marsh v. Garwood (Fla.), 65 So.2d 15; Taran v. United States, (C. A. 8) 266 F.2d 561; People v. Hardwick (Cal.), 269 Pac. 427; State v. Swenson (Md.) 76 A.2d 150; Ex parte Anderson (Oregon), 229 P.2d 633; Ex parte Garland, 71 U. S. 4 Wall, 333; In re Ringnalda, 48 F. Supp. (Cal.) 975; United States v. Palermo, (C. A. 2) 17 F.2d 534; In re Stephenson (Ala.), 10 So.2d 1.
Teniendo el indulto absoluto otorgado en este caso la con-secuencia de borrar la convicción de la peticionaria, y su cul-pabilidad, desaparece la razón del otro fundamento que haría necesaria su aceptación, así como el problema sensitivo de conciencia que ella levanta.
Por todo lo anteriormente expuesto, entiendo que el in-dulto fue válido y surtió todo su efecto legal tan pronto se notificó, y adviniendo la peticionaria a una libertad plena e irrevocable en virtud del efecto que en derecho tuvo dicho indulto, no es necesario, como dije antes, que dictemos una sentencia que nunca podría concederle una libertad mayor.

 De acuerdo con los hechos de este caso se trataba de la etapa inicial de si procedía o no expedir un auto de hábeas corpus para una persona ya indultada que, según dijo el Juez, si permanecía en prisión lo sería por su propia voluntad y estaba en libertad de partir cuándo y adonde quisiera.


 Posiblemente los hechos de este caso dan la explicación. Burdick era un director de un periódico que se negó a declarar ante el gran jurado en cuanto a las fuentes de información de artículos publicados en relación con fraudes de aduana que el gran jurado investigaba, alegando que su declaración podría incriminarlo. Citado en una segunda ocasión se le en-tregó un perdón que le habían obtenido del Presidente Wilson. El docu-mento exponía como hechos que Burdick se había negado a declarar por el fundamento de que se incriminaría; que el Fiscal de Distrito deseaba usar el testimonio de Burdick con el fin de determinar si algún empleado del Departamento de Tesorería en la aduana había estado revelando informa-ción obtenida en su capacidad oficial, y en la creencia de que Burdick vol-vería a negarse a declarar a base de incriminación, el Presidente le concedía un perdón incondicional y completo por todos los delitos contra los Estados Unidos que Burdick hubiera cometido o pudiera haber cometido en relaeión con dichos artículos, y con cualquier otro artículo o asunto sobre el cual fuera interrogado, absolviéndolo de las consecuencias de tales delitos. Bur-dick se negó a aceptar el perdón y a declarar, insistiendo en que se incrimi-naría. Fue castigado por desacato y recluido hasta que se decidiera a prestar su declaración. Los motivos detrás de este perdón y las demás circunstancias en torno a este caso explican tal vez ciertos razonamientos del Juez McKenna (236 U. S. pág. 90).


 Ls facultad del Presidente para conmutar sentencias cae bajo el poder general de conceder perdones. Distinto, por ejemplo a la nuestra, la Constitución federal no concede esa facultad por separado.